Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This action is in response to papers filed 22 July 2021 in which a Terminal Disclaimer was submitted and claims 15, 21, 30 were amended. The amendments have been thoroughly reviewed and entered. 
The rejection in the Office Action dated 23 April 2021 under non-statutory double patenting is withdrawn in view of the Terminal Disclaimer. 
The previous rejections under 35 U.S.C. § 103 are withdrawn in view of the amendments.  The previous objection to Claim 31 is maintained.
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 15-35 are under prosecution.  


Claim Objections
Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. Claim 31 depends from Claim 30, the preamble of which has been amended to define a method for loading a biological sample.   However, the steps which define the methods, are essentially the same for the methods of Claims 20 and 31. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-22, 24-33 are rejected under 35 U.S.C. 103(a) as obvious over Carrillo et al (20050221358, published 6 October 2004), Brown (2002/0164820, published 7 November 2002), Hantschel et al (2004/0022681, published 5 February 2004) and Gilbert et al (2003/0194353, published 16 October 2003).
Regarding Claims 15-17, 30-33, Carrillo teaches a method comprising loading a sample into reaction sites (26) of a multi-well chip with a loader comprising a surface wipe assembly (1800) having a first and second edge/blade (1840/1844):


    PNG
    media_image1.png
    800
    1276
    media_image1.png
    Greyscale

Carrillo teaches the tip is in fluid communication with a reservoir (1832) comprising assay reagents (1000) which are loaded into the plurality of reaction sites (26) by moving the loader across and in contact with the output layer (408).  Carrillo further teaches the wiper (1844) is made of an elastomer to “enhance flexibility to accommodate for variations in output layer and enhanced wiping performance of the wire member (1844)” (see ¶ 486).   Thus the reference specifically teaches flexibility of the wiping member.   The flexing is reasonably interpreted as deflecting because both deflecting and flexing are defined by bending of the wiper.  
Furthermore, the instant specification (¶ 103 of the pre-grant publication) defines deflection as 0-0.004 inches which encompasses 0.  
Additionally, Brown teaches “a wiping device such as a squeegy” and made of an elastomeric material (¶ 141) 

Carrillo and Brown do not specifically teach tip contact wherein the first and second blade are deflected.  
However, as noted above the instantly claimed deflection encompasses 0.   Furthermore, fluidic loading using a two-component tip for contact loading of nanoliter volumes was well-known in the art as taught by Hantschel and Gilbert. 
Hantschel teaches small volume loading using a two-pin dispenser comprising a reservoir between the pins wherein the pins are flexible so as to deflect during dispensing (e.g. Fig. 9-10 and related text).  Hantschel further teaches the two-pin dispenser offers cost-effective production of dispensers having flexibility in size and dimension (e.g. ¶ 11-14). 
Gilbert also teaches a small volume dispenser comprising two pins (11/12) comprising actuators (15) and reservoir between the pins wherein the actuators deform the pins to dispense defined volumes of less than one nl (¶ 28-30).
Therefore the deflection of two blades/pins for small volume dispensing would have been obvious to the ordinary artisan.  One of ordinary skill would have reasonably modified the dispenser of Carrillo to include the two-pin dispensers of Hantschel and/or Gilbert for the expected benefit of cost-effective production and dispensing volume control as taught by Hantschel and Gilbert.

Carrillo does not teach the reaction sites include a volume of at most 1 nl. 
However, nanoliter reaction plates were well-known in the art as taught by Brown. 
Brown teaches a bioassay utilizing a multi-well reaction plate comprising 100,000 chambers of 100pl volumes to provide multiplex assays at high density (e.g. ¶ 76-81).   
Regarding Claims 18, 34, Carrillo teaches through-holes (¶ 220-222).
Regarding Claim 19, Carrillo teaches the reaction sites are wells (¶ 211-216).  Brown teaches reaction wells (¶ 81).
Regarding Claim 20, Carrillo teaches that loading includes moving the loader across the chip while fluicially contacting the first and second blade to the chip and load the sample from the reservoir into at least some of the reaction sites (¶ 467-486).
Regarding Claim 21, Carrillo teaches the wiping member is flexible to accommodate variations in the output layer (¶ 486).  Additionally, Hantschel (e.g. Fig. 7B) and Gilbert (¶ 29-30) teaches minor deflections to dispense desired volume. 
While the references do not specifically teach deflection of up to 0.004 inches, it would have been obvious to the ordinary artisan that volumes of 0.1 nl as taught by Gilbert would require minor deflection.  Therefore the artisan would have reasonably utilized very small deflections of the dispensers so as to realize the small volume desired in the art. 

Regarding Claim 24, Carrillo teaches PCR (e.g. ¶ 657).  Brown also teaches PCR (¶ 21).
Regarding Claim 25, Carrillo teaches the optical system teaches an illumination source and fluorescent detector (¶ 748-749).
Regarding Claims 26 and 28, Carrillo teaches the reaction sites include a serial dilution of a reference sample (e.g. ¶ 705 ¶ 736-737).   Brown also teaches a dynamic range of sample volumes (¶ 69).
Regarding Claim 27, Carrillo teaches using a control system to calculate PCR results (¶ 702-723) and further teaches amplification of a single target (e.g. ¶ 688).  Brown also teaches single molecule amplification (e.g. ¶ 20-22).
It is noted that the instant specification (¶ 45) defines digital PCR as amplification of a single target molecule.   Therefore Carrillo and Brown teach digital PCR as defined by the instant specification.



Claims 15-34 are rejected under 35 U.S.C. 103(a) as obvious over Carrillo et al (20050221358, published 6 October 2004) and Brown (2002/0164820, published 7 November 2002) Hantschel et al (2004/0022681, published 5 February 2004) and Gilbert et al (2003/0194353, published 16 October 2003) as applied to Claim 15 above and further in view of Attiya et al (2006/0088857, published 27 April 2006).

Additionally, Carrillo teaches the standard microplates of up to 31104 wells (e.g. ¶ 748) but does not specifically teach hexagonal wells of Claim 23 or the diameter and pitch of Claim 29.
However, hexagonal well-plates and wells of the claimed dimension were well-known in the art as taught by Attiya
Attiya teaches a similar system (e.g. Fig. 8 and related text), the system comprising a high-density substrate within a chamber (e.g. Fig. 8, ¶ 22), the a substrate comprising a plurality of reaction sites having a hexagonal shape (e.g. Fig. 16B) in a hexagonal pattern and the reaction sites have a density of at least 150/mm2 (e.g. ¶ 62-71), the system further comprising a control system configured to control amplification and detection system configured to detect reactions within the reaction sites (e.g. Fig. 8 and related text, e.g. Example 6).  Attiya teaches sidewalls coated with Teflon (e.g. ¶ 72) and exemplifies wicking and hydrophilic material (e.g. Example 5).
Attiya further teaches the substrate comprises at least 30,000 reaction sites at 32,000/mm2 (¶ 62) which they define as having a volume of 1nl or less (¶ 10).
It is noted that the courts have stated that courts have stated that claimed dimensions of a known device do not distinguish over the prior art device when the claimed device would not perform differently from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
It would have been obvious to one of ordinary skill in the art to modify the well and pattern of Carrillo and/or Brown by utilizing the hexagonal arrangements of Attiya to thereby maximize the number of wells on the chip (e.g. ¶ 70) because both Carrillo and Brown are clearly interested in providing a high-density array of through-holes for PCR (e.g. ¶ 22).   
Additionally, Attiya teaches the hexagonal shape maximizes the density. Therefore the artisan would have reasonably modified the array of Carrillo and/or Brown by using the high-density hexagonal arrangement of Attiya to thereby maximize through-hole number and density as desired in the art.


Claims 15-22, 24-35 are rejected under 35 U.S.C. 103(a) as obvious over Carrillo et al (20050221358, published 6 October 2004) and Brown (2002/0164820, published 7 November 2002) Hantschel et al (2004/0022681, published 5 February 2004) and Gilbert et al (2003/0194353, published 16 October 2003) as applied to Claim 15 above and further in view of Shimizu (2006/0263263.pn. published 23 November 2006).
Regarding Claims 15-22, 24-35, Carrillo and Brown teach the method of Claims 15-22, 24-34 as discussed above. 
Additionally, Carrillo (¶ 487) and Brown (¶ 141) teach the wiper is made of an elastomeric material and Carrillo teaches the loading apparatus comprises polyolefins 
However, Shimizu teaches that elastomeric components for fluidic biosensors is preferably polyolefin elastomer because it is resistant to non-specific adsorption (¶ 64).  
Therefore one of ordinary skill would have reasonably utilized the well-known polyolefin for the elastomer of Carrillo and/or Brown based on it non-specific adsorption properties as taught by Shimizu. 


Response to Arguments
	Regarding the objection to Claim 31, Applicant asserts that because Claim 20 depends from Claim 15 which is drawn to a method for performing reactions and Claim 31 depends from Claim 30 which is drawn to a method for loading a sample, Claim 31 cannot be a substantial duplicated of Claim 20.
	The argument is not found convincing.  The methods as defined by Claims 20 and 31 differ only by the preamble of the claims from which they depend.  The preamble of Claims 15 and 30 do not define any method steps.  Thus the method defined by the steps of Claim 31 are identical to those defined by the method of Claim 20. Therefore, it is maintained that the claims are substantial duplicates.
	Regarding the previous rejections over Carrillo and Brown, Applicant argues that the references do not teach the invention as newly claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634